Citation Nr: 1511407	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-33 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma in service.

2.  The Veteran has a current tinnitus disability.  

3.  The Veteran has experienced continuous symptoms of tinnitus since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim for service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  In this case, where there is evidence of acoustic trauma and nerve damage, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran asserts that a current tinnitus disability was incurred in service.  Specifically, the Veteran contends that symptoms of tinnitus have been present since working on the flight line in service and being exposed to loud engine noise.  See April 2010 VA Form 21-4138.

Initially, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained acoustic trauma in service.  As noted above, the Veteran has reported being exposed to loud aircraft engine noise in service.  The DD Form 214 reflects a military occupational specialty of aircraft radio repairman.  Although this particular MOS is not listed in Veterans Benefits Administration (VBA) Fast Letter 10-35, the similarly-styled "radio communications systems" MOS entails a moderate probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  The Board finds that the Veteran's competent lay account of his duties in service and exposure to hazardous noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Resolving reasonable doubt in the Veteran's favor, the Board finds that there was in-service acoustic trauma.

The Board next finds that the Veteran has a current tinnitus disability.  During the March 2010 VA audiological examination, the Veteran complained of bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran repeated this complaint at the July 2010 VA examination.  In addition to being competent, the Veteran has shown consistency and credibility when reporting the tinnitus symptoms; therefore, these statements establish a current tinnitus disability.

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current tinnitus disability were continuous after service separation.  The Veteran submitted a claim for service connection in December 2009 that was accompanied by a questionnaire response asserting onset of tinnitus symptoms in 1968 (during service).  The record does not include any contemporaneous lay or medical evidence regarding tinnitus symptoms in service.  The first indication of tinnitus symptoms was the December 2009 claim for service connection, and the record does not include medical evidence of any kind from the time of service separation in June 1969 until the March 2010 VA audiological examination.  Nevertheless, during the March 2010 and July 2010 VA examinations, and in written statements to VA, the Veteran consistently reported that tinnitus symptoms began in service and have been continuous since service separation.

Based on these "continuous" post-service tinnitus symptoms and acoustic trauma, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for tinnitus under 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309; Fountain.  Because the Board is granting the claim for service connection for tinnitus on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d). 


ORDER

Service connection for tinnitus is granted.



REMAND

Service Connection for Hearing Loss

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for hearing loss.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

In a March 2015 letter, the Veteran's representative indicated that the Veteran's hearing impairment may have worsened since the last VA examination in March 2010.  During the March 2010 VA audiological examination, pure tone thresholds, in decibels (dB), were recorded as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
25
25
15
25
30

Speech recognition testing (Maryland CNC word list) revealed speech recognition scores of 96 percent in both ears.  Based on these results, the VA examiner found that there was no hearing loss disability for VA compensation purposes.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Given the passage of approximately five years since the March 2010 VA audiological examination, the proximity of the Veteran's hearing impairment to a VA hearing loss disability, and the representative's March 2015 indication that the Veteran's hearing has worsened since the March 2010 VA audiological examination, the Board finds that a new examination is needed to provide VA with a clearer picture of the current severity of the Veteran's hearing impairment.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey, 
6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a an examination was too remote in time to adequately support a decision on appeal for an increased rating).

Accordingly, the issue of service connection for hearing loss is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinion: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that a hearing loss disorder is related to loud noise exposure (acoustic trauma) during service?  


The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against aggravation is so evenly divided that it is as medically sound to find in favor of aggravation as to find against aggravation.

A rationale should be provided for the opinion.  When providing the opinion, the examiner should acknowledge that the Veteran sustained acoustic trauma in service while serving as an aircraft radio repairman on the flight line.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of hearing loss.

2.  When the development above has been completed, the remanded issue should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


